Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 02-2532

                         GEORGES MRAD BACHIR,

                                Petitioner,

                                      v.

              IMMIGRATION AND NATURALIZATION SERVICE,

                                Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF

                 THE BOARD OF IMMIGRATION APPEALS



                                   Before

                         Boudin, Chief Judge,
                    Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


          Joseph L. Grimaldi on brief for petitioner.
          Peter D. Keisler, Assistant Attorney General, Allen W.
Hausman, Senior Litigation Counsel, and Aviva L. Poczter, Attorney,
Office of Immigration Litigation, on brief for respondent.



                              July 16, 2004
              Per curiam.     Petitioner-appellant Georges Mrad Bachir, a

Lebanese national, appeals from the Board of Immigration Appeals'

order denying his petition for asylum, withholding of removal, and

protection under the Convention Against Torture ("CAT").1                     We

affirm the BIA's decision.

                                 I. BACKGROUND

              Bachir is a native and citizen of Lebanon.            On November

13,   1998,    he   arrived    via   airplane   in   the   United   States   and

immediately requested asylum.          Through an interpreter, he provided

a sworn statement to an INS officer saying that he came to the

United States to live in a free country and to escape police

brutality in Lebanon.          Bachir also stated the following: he had

been forced to continue to serve in the Lebanese Army after

completing his required year of service.             On one occasion, he was

"arrested by the Lebanon military to obtain military secrets from

the Christian Lebanon army."          He came to the U.S. via Cyprus and

London; he did not seek asylum there because the U.S. was his

ultimate destination. He stated that "America will help everyone."

              In response to the INS officer's questioning, Bachir

stated that at one time, he was ordered (presumably by the Lebanese

Army) to put bombs in cars and would have been in trouble had he



      1
      On  appeal,   Bachir  presses   only   his  asylum   claim.
Consequently, we treat his withholding and CAT claims as waived.
See, e.g., Mulero-Rodriguez v. Ponte, Inc., 98 F.3d 670, 679 (1st
Cir. 1996).

                                       -2-
disobeyed the order.     He said that he had problems in Lebanon

because of his religion – "Christian Morony" – and that "they want

me to be in the Christian army to fight against the Israelis."2         He

also mentioned to the immigration officer that he had traveled to

the U.S. in the company of two friends.

           On November 27, the INS filed a Notice to Appear in

immigration court, charging him with removability pursuant to

section 212(a)(7)(A)(i)(I) of the Immigration and Naturalization

Act, as an immigrant not in possession of a valid entry, travel, or

identity and nationality document. 8 U.S.C. § 1182(A)(7)(A)(i)(I).

Following a hearing, petitioner admitted he was subject to removal

from the   United   States   and   filed   an   application   for   asylum,

withholding of removal, and CAT protection.

           Bachir testified before the Immigration Judge as follows:

before he left Lebanon, he lived in Amsheet with his mother and his

two brothers.   He worked as a truck driver for a private company.

In November 1995, at the time that Lebanon's president announced

that his term would be extended and that elections would be

cancelled, Bachir participated in a protest.          Later that night,

soldiers knocked on his door and pushed his mother aside.           When he



     2
      Later, at the hearing before the immigration judge, Bachir
said that he had not understood the interpreter at the initial
immigration interview.    He denied making the statements that
"America will help everyone"; that he was wanted for service in a
Christian army to fight Israel; and that he was forced to continue
to serve in the Lebanese army after his service was completed.

                                   -3-
identified himself, soldiers punched him and hit him with a rifle

butt.   They then tied his hands and put him in the trunk of a car.

He was taken to a building where he was held for sixteen days.

During that time, Bachir claimed, he was hit for refusing to

divulge the identities of other protestors, doused with cold water,

fed only bread, and denied toilet facilities.

             Bachir also testified that during municipal elections in

1996, soldiers came to his home, took him away and detained him for

five days.      During the period he was detained, he was not beaten.

In 1998, again during municipal elections, soldiers also detained

him in order to prevent him from voting.

           On November 10, 1998, Bachir was asked by "Syrians" and

"members of Hezbollah" to deliver boxes of what he assumed to be

munitions to southern Lebanon.          Lebanese army soldiers dressed in

Syrian uniforms, aided by his employer, loaded boxes onto his

truck; when Bachir protested, he was struck with a rifle butt and

accused of being a traitor who deserved to be killed.                  Although

afraid, he drove his truck to an Israeli army checkpoint, followed

by an Army jeep.      Bachir testified that he had been told that he

would receive a cell phone call when he reached a place called

Marjyoun   to    arrange   for   the    delivery   of   the   boxes.      After

successfully passing through the Israeli checkpoint, with the

soldiers no longer able to see him, he dumped the boxes off a

mountain road and fled to Beirut.            He said he did so because


                                       -4-
delivering the boxes was against his principles; he wanted Lebanon

to be free of Hezbollah and the Syrians.

          Next, Bachir called a cousin, who was an army commandant,

and told him what had happened.      He testified that his cousin

directed him to meet him at the Beirut airport, where he gave him

his passport and cash, along with instructions to go to Cyprus.3

When Bachir reached Cyprus, his cousin told him via telephone that

the army wished to kill Bachir.

          On November 11, 1998, while Bachir was in Cyprus, a man

named Abou George purchased an airline ticket for Bachir to travel

from Cyprus to London.4   Bachir's passport contained a visa for

travel to Panama, also obtained on November 11. Bachir stated that

he does not know how he obtained the visa; he stated that George

had his passport for several hours on that day.        George also

purchased an airline ticket for Bachir to travel from Panama to

Miami, Florida.5   Bachir further testified that he intended to

remain in London, but his request for amnesty was not understood

and he was placed on a plane to Miami.


     3
      Bachir had applied for and obtained a passport some time
after his detentions and before November, 1998.
     4
      He asked George to help him file a refugee application in
Cyprus, but, after consulting with an attorney, George told him
that Cyprus does not accept such applications.
     5
      Contrary to Bachir's testimony, the tickets were dated
November 9, 1998, the day before Bachir claims the incident
involving the boxes took place. At the hearing, Bachir could not
explain this discrepancy.

                               -5-
              At the time of the hearing before the IJ, Bachir's mother

and brothers continued to reside in Amsheet without incident.

Bachir had purchased a home in Amsheet four or five months before

leaving Lebanon and had never attempted to relocate after any of

his encounters with the authorities.                 He further stated that he

served in the army from November 1996 to November 1997, and was not

ordered to serve again after his discharge.

              Walid Phares, a professor of political science and Middle

East Studies at Florida Atlantic University testified on Bachir's

behalf   as    an    expert   witness.         By   way    of   background,   Phares

explained that since 1990, Syria has been present in Lebanon, and

that Syrian intelligence is authorized to operate in Lebanon, to

make arrests there, and to transfer detainees to Syria.

              Significantly, Phares stated that he did not know Bachir

before the      instant   case.     He     had      no    independent   information

corroborating the specifics of Bachir's contentions, and based his

opinion solely on what Bachir told him.                   Phares testified that if

Bachir's account was true, it would be consistent with conditions

in Lebanon.         He also opined that Bachir would be likely to be

arrested upon returning to Lebanon and be accused of being a

traitor or collaborator.6         There have been reports of the torture

of detainees by both Syrian and Lebanese intelligence services.



     6
      Phares testified that the Syrian intelligence service would
be aware that Bachir had applied for asylum in the United States.

                                         -6-
            The IJ denied the petition, finding that Bachir was not

a   credible   witness    and    had    failed   to   meet   his   burden   of

demonstrating a well-founded fear of persecution.            Bachir appealed

from the IJ's decision to the BIA.            On October 31, 2002, the BIA

affirmed the IJ's decision without a separate opinion. This appeal

followed.

                                II. DISCUSSION

            We review the Board's findings of fact and credibility

under a "substantial evidence" standard. Mediouni v. INS, 314 F.3d

24, 26 (1st Cir. 2002) (citing Yatskin v. INS, 255 F.3d 5, 9 (1st

Cir. 2001)).    "Board determinations of statutory eligibility for

relief from deportation, whether via asylum or withholding of

deportation,    are      conclusive      if   'supported     by    reasonable,

substantial, and probative evidence on the record considered as a

whole.'"    Id. at 26-27 (quoting INS v. Elias-Zacarias, 502 U.S.

478, 480 (1992)).     Unless the applicant puts forth evidence “so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution,” we will uphold a denial of asylum.

Elias-Zacarias, 502 U.S. at 483-84. When the Board affirms without

opinion, as it did here, we review the decision of the Immigration

Judge.   Quevedo v. Ashcroft, 336 F.3d 39, 43 (1st Cir. 2003).

            An asylum applicant bears the burden of proving either

past persecution or a well-founded fear of future persecution.

Id.; 8 C.F.R. § 208.13(b).             To establish past persecution, an


                                       -7-
applicant must demonstrate that he or she has suffered persecution

on account of one or more of several enumerated statutory grounds:

race, religion, nationality, membership in a social group, or

political opinion.         8 C.F.R. § 208.13(b)(1).        A determination of

past persecution triggers a presumption that the applicant has a

well-founded       fear    of    future    persecution     and     provisionally

establishes    his    or   her   eligibility     for   asylum.      8   C.F.R.    §

208.13(b)(1).      The burden then shifts to the Attorney General to

demonstrate by a preponderance of the evidence either 1) that

"[t]here has been a fundamental change in circumstances such that

the applicant no longer has a well-founded fear of persecution in

the    applicant's    country     of    nationality,"    or   2)    that    "[t]he

applicant could avoid future persecution by relocating to another

part    of   the     applicant's       country   of    nationality."       Id.   §§

208.13(b)(1)(i)(A)-(B).

             Accordingly, to establish a well-founded fear of future

persecution, the applicant can either claim the benefit of a

regulatory presumption based on proof of past persecution or prove

“both a genuine subjective fear and an objectively reasonable fear

of persecution” on one or more of the statutory grounds.                   Quevedo

v. Ashcroft, 336 F.3d 39, 44 (1st Cir. 2003); see also Mediouni,

314 F.3d at 27. An objectively reasonable fear “requires a showing

‘by credible, direct, and specific evidence . . . facts that would

support a reasonable fear that the petitioner faces persecution.’”


                                        -8-
Civil v. INS, 140 F.3d 52, 55 (1st Cir. 1998) (quoting Ravindran v.

INS, 976 F.2d 754, 758 (1st Cir. 1992)).

            The standard for withholding deportation is stricter than

that for asylum, thus “a petitioner unable to satisfy the asylum

standard fails, a fortiori, to satisfy the former.”               Mediouni, 314

F.3d at 27 (quoting Velasquez v. Ashcroft, 305 F.3d 62, 64 n.2 (1st

Cir. 2002)).   Accordingly, we address Bachir's asylum claim first.

            A finding of credibility is paramount in asylum cases.

Gailius v. INS, 147 F.3d 34, 45 (1st Cir. 1998).                 In determining

credibility,       applicable   regulations      direct   that   we    weigh   the

applicant's account of specific incidents "in light of general

conditions in the applicant's country of nationality or last

habitual residence" to determine if the applicant's testimony is

plausible.    8 C.F.R. § 208.13(a) (1997); see Cordero-Trejo v. INS,

40   F.3d   482,    491   (1994).    If    the    IJ   chooses    to   reject    a

petitioner's testimony as lacking credibility, he must "offer a

specific, cogent reason for [the IJ's] disbelief" with support in

the record.    El Moraghy v. Ashcroft, 331 F.3d 195, 205 (1st Cir.

2003) (internal citation and quotation marks omitted).

            Here, the IJ questioned Bachir's credibility on the

grounds of inconsistencies and unexplained elements in the record

evidence: the discrepancies in his statements to the immigration

inspector versus his hearing testimony; the conflicting accounts of

the relevant dates; how the Panamanian visa came into Bachir's


                                     -9-
possession; whether Bachir's true destination was the U.S. or

Panama; and the presence and significance of Bachir's traveling

companions.           Given        our    deferential      standard     of    review     of

credibility determinations, Mendes v. INS, 197 F.3d 6, 13 (1st Cir.

1999), we perceive no legitimate basis for reversing the IJ's

ruling that Bachir's testimony lacked the "ring of truth."

                In light of the IJ's credibility finding, we affirm his

conclusion that the incident in which Bachir was asked to deliver

boxes just before he left Lebanon does not establish persecution.

The IJ found that the authorities' interest in Bachir "was that he

was able to travel to a particular area and they saw his usage in

delivering the material they wanted delivered," rather than to

single him out based on political animus.                        The record provides

sufficient support for that finding such that we will not disturb

it.

                The   IJ     did    not    specifically        take   issue     with   the

credibility of Bachir's account of his episodes of detention from

1995       to   1998.7       Given       that    at    least   one    episode   followed

immediately on the heels of Bachir's participation in a political

protest and included physical abuse, such evidence conceivably

could,      under     some    circumstances,           support   a    finding    of    past


       7
      Rather, it appears that the IJ concluded that the detentions
did not constitute past persecution, citing the authorities' lack
of interest in Bachir's day-to-day business or family activities,
Bachir's successful military service following the first detention,
and his ability to obtain a passport and travel freely.

                                                -10-
persecution.       See,    e.g.,    Gailius       v.   INS,    147   F.3d   at   143

(petitioner, a native of Lithuania, was active in the protests

against Soviet rule).

            Nonetheless, under the specific facts of this case, the

detentions do not form the basis for an asylum case.                    As the IJ

points   out,   Bachir     did     not    mention      the    detentions    in   his

application for asylum.          Moreover, in his appellate brief, Bachir

explicitly disavowed any reliance on those incidents as motivation

for his decision to flee Lebanon.               Even if we take the detentions

into account, it is not clear that, together with the truck

incident,   they   form     a    common    pattern     that    was   motivated    by

persecution on account of Bachir's political opinion.                  Because we

do not conclude that Bachir's evidence was “so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution,” we will uphold the denial of asylum. Elias-Zacarias,

502 U.S. at 483-84.

            Bachir contends that the IJ erred in analyzing his claim

as one of religious persecution rather than persecution based on

political opinion.        Although the IJ noted in passing that Bachir

did not experience religious persecution while serving in the

military or suffer more than the same risks than others of his

religious beliefs residing in Lebanon, he additionally analyzed

Bachir's asylum claim under the rubric of political opinion.




                                         -11-
         For the foregoing reasons, we AFFIRM the denial of

Bachir's petition for asylum, withholding of removal, and CAT

protection.




                            -12-